Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A request for continued examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action pursuant to Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR § 1.114.  Applicants’ submission filed on 15 July 2021 has been entered.
Status of the Claims 
Applicants’ Request for Continuing Examination, filed on 15 July 2021, is hereby acknowledged.  At the time of filing, claims 1, 6 – 9, 11 – 18, and 20 – 26 were pending, claims 9, 11 – 14, and 20 - 22 having been previously withdrawn as being directed to non-elected subject matter.   Applicants’ filing amended claim 1.  Consequently, claims 1, 6 – 8, 15 – 18, and 23 – 26 are under examination to the extent that the viral infection is from SARS-CoV or SARS-CoV-2, and the disease, disorder, or condition is COVID-19.  
REJECTIONS WITHDRAWN  
The obviousness rejections set forth in the Action of 16 April 2021 are hereby withdrawn in light of Applicants’ amendment of claim 1, and in favor of the new grounds of rejection set forth below.
Claim Issues
The Examiner notes that the claim set provided with Applicants’ Amendment filed 11 June 2021 does not comply with the requirements of 37 C.F.R § 1.21(c), which rule requires that any claim listing filed with an Amendment must indicate “the status of every claim . . . after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”  Specifically, the Action of claims 9 and 11 – 14 withdrawn from consideration as being directed to a non-elected invention, but the claim listing submitted 11 June 2021 identifies the claims as “Previously Presented,” and not “Withdrawn.”   Appropriate correction is required.

NEW GROUNDS OF REJECTION  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 6 – 8, 15 - 18, and 23- 26 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Wu, C.-J., et al., Antimicrobial Agents and Chemotherapy, 48(7):  2693 – 2696 (2004) (Wu (2004)”), in view of Xu, J., et al., ACS Infectious Diseases, 6:  909 – 915 (3 March 2020) (“Xu (2020)”), Costabile, G., et al., molecular pharmaceutics 12:  2604 – 2617 (2015) (“Costabile (2015)”), and US 2020/0197638 A1 to Bartels, F. and J. Rawert, claiming priority to 28 April 2017 (“Bartels ‘638”).
The Invention As Claimed 
	Applicants claim a method for the treatment of an infection from SARS-CoV or SARS-CoV-2, or COVID-19 arising therefrom, the method comprising the step of administering a composition comprising niclosamide in an amount of 1 to 150 µL by inhalation, wherein the composition is free of propellant, wherein the composition is administered in nebulized form using an inhalation device, wherein the medically active liquid is administered in the absence of a further medically active compound or active pharmaceutical ingredient, wherein the subject is a human or animal, wherein the niclosamide or pharmaceutically acceptable salt thereof is administered to the lungs of the subject, wherein the medically active liquid comprises a concentration of niclosamide of about 8 g/L to about 9 g/L, wherein the administered medically active liquid comprises about 120 g to about 130 g of niclosamide, wherein an average particle size distribution of the medically active liquid is about 2.0 m to about 5.0 µm at a Dv50, and wherein the medically active liquid comprises ethanol.
The Teachings of the Cited Art 
	Wu (2004) discloses that niclosamide, an existing antihelminthic drug, was able to inhibit replication of a coronavirus, SARS-CoV, wherein antigen synthesis was totally abolished at a niclosamide concentration of 1.56 µM, as indicated by immunoblot analysis (see Abstract), wherein a small chemical library consisting of a set of marketed drugs, such as niclosamide, at concentrations of up to 50 µM (see TABLE 1), was evaluated for anti-SARS-CoV activities, wherein, when Vero E6 cells were infected with SARS-CoV at a multiplicity of infection of 0.1, the cells started to develop mild cytopathic effects (CPE) at 1 day post-infection, and typical CPE could be observed at 2 days post-infection (see p. 2693, col. 1, 2nd para.), wherein drugs were evaluated for inhibition of SARS-CoV replication as measured by the protection of Vero E6 cells from forming CPE after virus infection, and wherein niclosamide was found to be effective as a virus replication inhibitor (see p. 2693, 1st col., last para. – p. 2694, 1st col., 1st para.), wherein, as demonstrated by immunoblot assays, niclosamide was able to completely inhibit viral antigen synthesis at concentrations of 3.12 µM, and above (see p. 2694, 1st col., 2nd para.), wherein reverse transcriptase PCR of viral RNA isolated from the supernatant of SARS-CoV-infected cells revealed that no specific PCR product of 368 base pairs could be detected in the medium of virus-infected cells when niclosamide was applied at concentrations of 3.12 µM, or higher (see p. 2695, 1st col., last para. – 2nd col., 1st para.), wherein the results demonstrated that niclosamide was able to inhibit SARS-CoV replication at a micromolar concentration, and wherein, because niclosamide has been used for the treatment of parasite diseases in humans, this drug may be used for immediate use in the treatment of SARS patients, alone or in combination with other drugs (see p. 2696, 1st col., 2nd para.).  The reference does not disclose the use of niclosamide compositions in the treatment of conditions arising from infection by SARS-CoV-2 or COVID-19, where the drug is administered by inhalation in the absence of a further medically active compound, at a volume of from 1 to 50 µL, or wherein niclosamide is at a concentration of 8 - 9 µg/µL, or the niclosamide is in a particle size of from 2.0 – 5.0 µm, or compositions further comprising ethanol, or inhalation compositions essentially free of a propellant.  The teachings of Xu (2020), Costabile (2015), and Bartels ‘638 remedy those deficiencies.
	Xu (2020) discloses that niclosamide, through a series of drug repurposing screening campaigns, was found to be effective against various viral infections, such as from SARS-CoV, MERS, CoV, ZIKV, HCV, and human adenovirus, with nanomolar to micromolar potency, thus indicating its potential for clinical use in the treatment from COVID-19 arising from SARSD-CoV-2 infection (see Abstract), wherein drug repurposing screens have emerged as an attractive strategy to accelerate new drug discovery and development during the current pandemic, such strategies offering various advantages over de novo drug discovery, such as reduced time, cost, and risk, as well as the unique means for safer and more effective drugs to be accessed by patients, such drugs including niclosamide, an FDA-approved anthelminthic drug that has been widely used in humans to treat tapeworm infections for several decades and is currently listed on the World Health Organization’s list of essential medicines (see p. 909, 2nd Col., 1st para.), wherein niclosamide exerts its anticestodal effect by inhibiting oxidative phosphorylation and stimulating adenosine triphosphatase activity in the mitochondria, and can regulate multiple signaling pathways and biological processes, including Wnt/ß-catenin, mTORC1, STAT3, NF-κB, Notch, NS2B-NS3 interaction, and pH, indicating its potential to treat other human conditions, such as cancer, bacterial and viral infections, and metabolic diseases (id.), wherein this broad spectrum of antiviral activities offers the therapeutic potential to be extended to combat fast-spreading COVID-19 disease, given its inexpensive and low in vivo toxicity profile as an FDA-approved drug already in clinical use (see FIG. 1, p. 910), consistent with the findings of Wu (2004) (seep. 910, 1st col., 1st para.), wherein niclosamide is known to possess limited aqueous solubility (see p. 910, 2nd col., 2nd para.), wherein these findings, together with its broad antiviral properties, indicate that niclosamide, an inexpensive and well-tolerated drug with a long history of use in administration to humans, may be repurposed with therapeutic potential applications to combat COVID-19 (see p. 911, 1st col., last para. – 2nd col., 1st para.).
	Costabile (2015) discloses that inhaled antivirulence drugs are currently considered a promising therapeutic option to treat lung infections, wherein the anthelmintic drug niclosamide (NCL) could be repurposed as an antivirulence drug, wherein dry powder compositions comprising niclosamide, reconstituted in saline solution and stabilized with polysorbate, comprise inhalable nanosuspensions, showing an optimal in vitro aerosol performance (see Abstract), wherein pulmonary administration represents an ideal route to treat respiratory infections (see p. 2605, 1st col., 4th para.), wherein the major obstacles related to the pulmonary administration of NCL are the achievement of appropriate particle size distribution and the potential poor dissolution properties in lung lining fluids due to its low aqueous solubility (id.), wherein the aqueous nanosuspensions can be delivered through commercially available nebulizers to generate an aerosol with a 1 – 5 µm droplet size suitable to achieve the desired distribution in the lung (see p. 2605, 1st col., last para. – 2nd col., 1st para.), wherein the dissolution profile of NCL in simulated lung fluids was strongly influenced by nanosizing with NCL nanosuspensions showing a significantly increased dissolution velocity compared to micronized NCL (see p. 2614, 2nd col., 1st para.), wherein NCL nanocrystals formulated as a dry powder for reconstitution using excipients approved for lung delivery were successfully produced through a two-step process involving industrially scalable techniques (i.e., high pressure homogenization and spray drying) (see p. 1615, 2nd col., 2nd para.), wherein the NCL nanosuspensions were prepared from reconstitutions of spray-dried particles in saline solution, and were effectively delivered through nebulizers commonly used to deliver antibiotics to patients (id.).
Bartels ‘638 discloses inhalation devices for the delivery of liquids (see Abstract), wherein the devices allow for the delivery of a nebulized aerosol generated from a medically active liquid in a short time, with high reproducibility (see ¶[0009]), wherein the devices are hand-held devices for use in inhalation therapy (see ¶[0011]), wherein pharmacologically active ingredients contained in the liquid are delivered to the lungs of a user or patient (see ¶[0012]), wherein the devices comprise a fluid reservoir adapted to hold or store the medically active liquid from which the aerosol is generated and delivered by the inhalation device (see ¶[0025]), wherein the devices are adapted to deliver the nebulized medically active aerosol in a discontinuous manner, i.e., in the form of discrete units, wherein one unit is delivered per pumping cycle, such that the devices differ from commonly known nebulizers, such as jet nebulizers, ultrasonic nebulizers, vibrating mesh nebulizers, or electrohydrodynamic nebulizers,  which devices typically generate and deliver a nebulized aerosol continuously over a period of several seconds up to several minutes, such that the aerosol requires a number of consecutive breathing maneuvers in order to be inhaled by the patient or user (see ¶[0038]), wherein a single dose of the medication (i.e.,  of the nebulized aerosol of the medically active liquid) is contained in one unit, i.e. in the volume that is delivered from the pumping unit to the nozzle for aerosol generation in one single pumping cycle, such that the user or patient will prime and actuate the device only once, and inhale the released aerosol in one breathing maneuver, per dosing event (see ¶[0039]), and wherein the volume of fluid (e.g., of medically active liquid) that is pumped by the pumping unit in one pumping cycle is preferably in the range from about 2 to about 150 µL (see ¶[0039]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to use compositions comprising niclosamide to inhibit replication of a coronavirus, wherein the effective concentration of niclosamide that inhibited 50% of viral antigen synthesis is within the range of 1 to 3 µM, and wherein niclosamide was able to completely inhibit viral antigen synthesis at concentrations of 3.12 µM, and above, as taught by Wu (2004), wherein niclosamide, based on its efficacy against SARS-CoV as established through drug repurposing screens, has potential for clinical use in the treatment from COVID-19 arising from SARS-CoV-2 infection, given its inexpensive and low in vivo toxicity profile as an FDA-approved drug already in clinical use, as taught by Xu (2020), wherein dry powder compositions comprising niclosamide, reconstituted in saline solution and stabilized with polysorbate, show an optimal in vitro aerosol performance, wherein the aqueous nanosuspensions can be delivered through commercially available nebulizers to generate an aerosol suitable to achieve the desired distribution in the lung, with droplet sizes in the range of 1 – 5 µm, as taught by Costabile (2015), and wherein the nebulizer delivers does in unit volumes of from 2 to 150 µL in a discontinuous manner, i.e., in the form of discrete units, wherein one unit is delivered per pumping cycle such that a single dose of the medication is contained in one unit, i.e. in the volume that is delivered from the pumping unit to the nozzle for aerosol generation in one single pumping cycle, such that the user or patient will prime and actuate the device only once, and inhale the released aerosol in one breathing maneuver, per dosing event, as taught by Bartels ‘638.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Xu (2020) to the effect that niclosamide has been shown to exert its anticestodal effect by inhibiting oxidative phosphorylation and stimulating adenosine triphosphatase activity in the mitochondria, and can regulate multiple signaling pathways and biological processes, including Wnt/ß-catenin, mTORC1, STAT3, NF-κB, Notch, NS2B-NS3 interaction, and pH, indicating its potential to treat viral infections, by the teachings of Costabile (2015) demonstrating the effectiveness of pulmonary administration of aqueous nanosuspensions compositions comprising niclosamide in treating lung infections, and by the teachings of Bartels ‘638 to the effect that the device allows for delivery of a nebulized aerosol generated from a medically active liquid in a short time rather than over an extended time comprising multiple inhalations, with high reproducibility (see ¶[0009]).
	With respect to the limitation recited in claim 1, the limitation directed to the medically active liquid being “essentially free of a propellants,” the Examiner notes that the cited references do not expressly teach the presence or lack of propellants in the nebulized liquid.  However, the Examiner further notes that Bartels ‘638, at ¶[0013], in describing functioning of the disclosed inhalation device, teaches that:
priming said inhalation device by causing the means for storing potential energy to alter its state from an unlocked state to a locked state, whereby the hollow cylinder performs a repulsive longitudinal movement on the riser pipe towards the upstream end of the pumping unit such as to allow medically active liquid to flow from the fluid reservoir into the hollow cylinder; and subsequently (c) actuating said inhalation device by causing the means for storing potential energy to become unlocked, whereby a propulsive longitudinal movement of the cylinder towards the downstream end of the pumping unit is effected and medically active liquid is ejected in a downstream direction from the hollow cylinder through the nozzle.
	It is the Examiner’s position that one of ordinary skill in the art would understand this teaching to indicate that the devices in question deliver unit doses of the medically active liquid in response to the mechanical forces applied to that liquid without the need for, or use of, a propellant.  Consequently, the teachings of the reference read on the limitation in question.
With respect to the limitation recited in claim 1 directed to administration of a “medically active liquid” comprising niclosamide “in nebulized form using an inhalation device,” it is the Examiner’s position that the niclosamide compositions comprising niclosamide in an aqueous suspension in an ethanol/water solvent, delivered by a nebulizer would meet this express limitation, rendering it obvious.  
With respect to claims 23 - 25, which claims recite limitations expressed as quantitative ranges, the Examiner notes that the cited references do not disclose quantitative values that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited references disclose ranges of values that significantly overlap with the claimed values and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Further with respect to claim 23, which claim recites a limitation directed to the concentration of niclosamide in the medically active liquid of the invention being in the range of 8 – 9 µg/µL, the examiner first notes that the cited references, such as Wu (2004), express the concentrations of niclosamide formulations in units of micromoles per liter (µM), rather than in µg/µL.  The Examiner further notes, however, that if converted to units corresponding to the claim limitations, the specifically disclosed formulations of Wu (2004), with concentrations up to 50 µM, would not specifically read on the quantitative limitation recited in claim 23.  However, the Examiner also notes that, as set forth in the above rejection, Wu (2004) specifically discloses that niclosamide formulations with concentrations of 3.12 µM, or higher, are effective to completely inhibit viral antigen synthesis (see p. 2694, 1st col., 2nd para.).  Consequently, it is the Examiner’s position that concentrations in the range of 3.12 µM and above would encompass the range as recited in claim 23, rendering it obvious.  In addition, or in the alternative, adjustment of the concentrations of niclosamide formulations as disclosed in Wu (2004) to specifically encompass the claimed concentration range would amount to nothing more than optimization of a result-effective variable, the practice of which would be well within the grasp of one of ordinary skill in the relevant art, particularly considering the novel nature of SARS-CoV-2 and the uncertainty concerning the effectiveness of repurposed active ingredients such as niclosamide for the prevention or treatment of COVID- 19 infections.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 6 – 8, 15--18, and 23 - 26 would have been obvious within the meaning of 35 USC § 103.  

Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 6 - 8, and 15 – 18 are directed to an invention not patentably distinct from claims 1 – 3, 5, 6, 8, 9, and 12 – 15 of commonly assigned U.S. Patent No. 11,013,688 (“the ‘688 patent”), in view of Xu (2020) and Costabile (2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘688 patent are directed to a method for the treatment of a viral infection or viral disease, disorder or condition in a subject, the method comprising the step of administering to said subject 1 µL to 50 µL of a medically active liquid in nebulized form by inhalation, wherein the medically active liquid comprises a therapeutically effective amount of remdesivir or a pharmaceutically acceptable salt thereof, wherein the medically active liquid is administered in nebulized form using an inhalation device, and wherein the inhalation device is a soft-mist-inhaler, wherein the viral infection or viral disease, disorder or condition is a coronavirus infection or a coronavirus disease, disorder or condition, wherein the coronavirus infection is a SARS-CoV or SARS-CoV-2 infection or the coronavirus disease, disorder or condition results from a SARS-CoV or SARS-CoV-2 infection, wherein the viral infection or viral disease, disorder or condition is one which is responsive to inhibition of viral replication, wherein the viral disease, disorder or condition is a disease, disorder or condition of the immune system; an inflammatory disease, disorder or condition; an autoimmune disease, disorder or condition; a disease, disorder or condition of the cardiovascular system; a cancer; a tumor or other malignancy; a disease, disorder or condition of the renal system; a disease, disorder or condition of the gastro-intestinal tract; a disease, disorder or condition of the respiratory system; a disease, disorder or condition of the endocrine system; and/or a disease, disorder or condition of the central nervous system, wherein the viral disease, disorder or condition is a severe acute respiratory syndrome (SARS), wherein the viral infection or viral disease, disorder or condition is a respiratory or pulmonary infection or respiratory or pulmonary disease, disorder or condition, wherein the subject is a human or animal, wherein the subject is diagnosed with a viral infection or viral disease, disorder, or condition, wherein the subject is diagnosed with COVID-19, wherein the remdesivir or pharmaceutically acceptable salt thereof is administered to the lungs of the subject, wherein the viral infection or viral disease, disorder or condition is severe acute respiratory syndrome coronavirus (SARS-Co V), Middle East respiratory syndrome coronavirus (MERSCoV), Ebola virus (EBOV), Marburg virus, respiratory syncytial virus (RSV), Nipah virus (NiV), and Hendra virus.  The claims do not disclose methods for treatment of a viral disease wherein the active ingredient is niclosamide.  The teachings of Xu (2020) and Costabile (2015), as described above, remedy that deficiency.
	Consequently, it would have been prima facie obvious to treat a viral infection such as COVID-19, resulting from infection by SARS-CoV-2, by administration of a medically active liquid according to the claims described above, wherein the medically active liquid comprises niclosamide, as taught by Xu (2020), motivated by the express teachings of the reference to the effect that niclosamide also displays utility in the treatment of infections, such as COVID-19, resulting from infection by SARS-CoV-2, and by the teachings of Costabile (2015) to the effect that delivery of niclosamide to the lungs via inhalation is an effective route of administration.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘688 patent, discussed above, would be prior art to the noted claims pursuant to 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement pursuant to 35 U.S.C. § 102(b)(2)(C) and 37 CFR § 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the Applicants or the patent owner can provide a statement pursuant to 35 U.S.C. § 102(c) and 37 CFR § 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.  Alternatively, Applicants may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments submitted 15 July 2021 but does not find them persuasive, to the extent relevant at all in light of the new grounds of rejection set forth above.  For example, Applicants argue that “[t]he combination of cited references does not disclose or suggest administering a medically active liquid comprising niclosamide in the absence of a further medically active compound or active pharmaceutical ingredient,” attempting to distinguish over the teachings of Timmins ‘806.  However, the new grounds of rejection set forth above no longer cite to Timmins ‘806, citing instead to the teachings of Costabile (2015) for its disclosure of aerosol compositions for inhalation delivery by known nebulizers.  Furthermore, Applicants’ arguments with respect to the secondary rejection of claim 25 rests on the arguments addressed above concerning Timmins ‘806.
	Consequently, Applicants’ arguments are unpersuasive and the claims stand rejected pursuant to the grounds of rejection set forth above.
NO CLAIM IS ALLOWED.
CONCLUSION
9.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619